Citation Nr: 0533141	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1960 to August 
1961 and from March 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and August 2000 rating 
decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.

In March 2001, the veteran presented testimony at a regional 
office hearing.

In April 2004, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2002 and June 2003 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claim for service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in prior to the enactment of the VCAA.   
Thereafter, the RO provided notice in March 2002 and June 
2003.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and personnel records; 
Social Security Administration records; private treatment 
records from J. C. Goulding, M.D., Ronald A. Martino, M.D., 
and Linda R. Porter, LCSW; a Social Industrial Survey dated 
in September 1997; and a VA examination dated in October 
1997.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

During basic training, on April 25, 1960, the veteran 
requested tranquilizers in order to treat her nerves.  
Accordingly, the veteran was scheduled for a psychiatric 
examination in order to gain insight into why she was so 
nervous.  During the interview, the veteran recounted 
difficulties with her mother and that she had always had a 
terrible temper.  The veteran's Platoon Officer reported that 
she demanded a great deal of attention in class and company 
area by asking unimportant questions.  It was also noted that 
the veteran was sick for the first week and a half of 
training, which antagonized other members of the platoon 
because they felt that she had taken advantage of her 
illness.  The veteran's Platoon Sergeant reported that the 
veteran bossed members of the platoon around and that her 
silly questions irritated other members of the platoon.  In a 
referral letter, it was noted that the veteran was having 
difficulties in her relationships with other trainees because 
of her terrible temper.  She stated that she had always been 
aware that she was bossy and hard to get along with.  The 
veteran gave a long history of aggressive behavior.  The 
examiner's impression was that the veteran was an immature, 
aggressive young female who always had outbursts of temper 
when controls were placed on her.  

On May 3, 1960, in the course of an argument, the veteran 
struck another recruit.  Upon questioning, the veteran stated 
during periods of anger "I don't realize what I'm doing."  
During her fit of anger, she threw everything out of her wall 
locker; threw another trainee against the floor; and then she 
hit the recruit that attempted to restrain her.  Her actions 
resulted in a one week restriction and one week extra detail.  
These events occurred during basic training, prior to her 
transfer to cryptography school.  

In July 1994, the veteran reported for a general VA 
examination.  During the examination, the examiner noted that 
she suspected a personality disorder.

VA treatment records reveal that, in March 1995, the veteran 
was discharged from the hospital with a diagnosis of 
dysthymia and borderline personality disorder.  In November 
1995, a VA doctor noted that when the veteran was 
hospitalized for back surgery she had an acute exacerbation 
of her bipolar disorder and her PTSD.  Consequently, she was 
transferred to the psychiatric unit for stabilization.  The 
veteran was evaluated for PTSD and she alleged that she had 
been raped by her instructor at cryptography school in 1960.  

In September 1997, the veteran underwent a Social Industrial 
Survey in order to provide background information for the VA 
examiners.  At the age of two, the veteran and her 
grandmother contracted typhus fever.  Her grandmother, who 
was her primary caregiver, died from the illness.  
Consequently, the veteran became very disturbed and was 
described as "out of control," by her cousin.  The veteran 
described her mother as the most destructive force in her 
life.  In June 1961, the veteran married a career Army man; 
her marriage lasted seven years.  Their marital problems 
resulted mostly from her mental instability.  The veteran 
stated that she joined the Army to see the world, she was 
never in a combat situation.  When questioned about her 
reaction to boot camp, the veteran stated that she 
"exploded" because she was so stressed from trying to be 
perfect.  During boot camp, she received an Article XV, but 
she stated that she did not know why the incident happened.  

After boot camp, the veteran went to cryptography school for 
eight weeks.  She alleged that she was raped by a class 
instructor.  The veteran was unable to remember her 
instructor's name.  She described that he got her drunk and 
she either blacked or passed out.  The veteran reported that 
he raped her and took naked pictures of her, while she was 
passed out.  The instructor showed the pictures to his 
supervisor, an E7; the veteran could also not remember the 
name of her supervisor.  The E7 called her into his office 
and told her that he had all the negatives and pictures.  He 
then proceeded to burn the pictures and negatives, so that 
she could get on with her life.  

The veteran stated that it never occurred to her to report 
the incident, as she was afraid of losing her security 
clearance and shaming her family.  She did not remember the 
incident for 35 years, until she experienced a flashback 
waiting to have back and carpal tunnel surgery, in October 
1995.  When questioned about the overall impression of her 
military service, the veteran stated that the sexual abuse 
changed her life.  Other than that incident, she described 
her military experience as good and that she did not want to 
leave after her second enlistment.   

Th veteran's post-service psychiatric history included a 
number of suicide attempts. When she was first married, in 
1961, she overdosed on prescription medications and was 
hospitalized for five days.  In 1966, she again overdosed and 
was in a coma for 14 days.  After she was released from the 
hospital and given psychiatric medications the veteran 
overdosed again three days later.  After her third overdose, 
the veteran was admitted to John Searly Hospital for 
depression and received a total of 40 shock treatments, both 
electroconvulsive therapy and insulin.  The veteran was 
tearful recounting this treatment because it affected her 
memory badly.  Her suicide attempts had to do with her 
husband being assigned overseas.  She stated that as long as 
she was with her husband she was okay; she did not abuse 
alcohol during those years.  

In October 1997, the veteran submitted to a VA examination.  
She alleged that she was raped on active duty and that she 
did not remember the incident until she experienced the 
flashback.  She was unable to remember when the flashback 
occurred or if it was while she was awake or sleeping.  She 
recounted that she went out with one of her drill instructors 
as a group.  The veteran did not recall whether or not she 
had been drinking.  The actual memory she had of the incident 
was being called into the E7's office and him presenting her 
with naked photographs of herself.  She was told that one her 
instructors raped her.  The E7 offered to tear up the 
pictures and told her to just forget about everything.  
Consequently, she did forget about the event until two years 
ago.  The veteran was unsure as to whether she remembered any 
details of the rape itself and she did not recall why she was 
unconscious.  She did not think that she was beaten, since 
she was living in open barracks and it would have been 
noticed if she had been beaten.  The veteran was released 
from active duty when she got married.  The examiner 
discussed that the veteran had a long history of psychiatric 
disorders and that it was difficult to untangle her numerous 
diagnoses.  He opined that she probably suffered from bipolar 
disorder, which had contributed to her chronic instability.  
He stated that it was a matter of conjecture whether or not 
the rape was related to her alcoholism.  The veteran appeared 
to be very preoccupied with rape and the events surrounding 
it.  The veteran was diagnosed as having bipolar disorder; 
PTSD secondary to military service; alcohol dependance, in 
full remission; and chronic pain disorder related to both 
medical and psychological factors.  

In August 2000, the veteran submitted her responses to the 
PTSD questionnaire.  She related that while she was awaiting 
carpal tunnel release and back surgery she suffered a series 
of PTSD flashbacks.  At that time, she was into her ninth 
year of recovery from alcoholism and drug addiction.  She 
believed that the incident occurred in the first week of July 
1960 and that she went out with a group of people to a lake 
for a picnic and swimming.  She drank at the picnic and 
either blacked out or passed out.  When she came to, she was 
lying on a bed and her clothes had been removed.  She was 
sure that she was raped.  Several days later she was called 
into the E7's office and shown photographs that were taken of 
her while she was unconscious and nude.  The E7 told her that 
he had spoken to the instructor involved and he had all the 
copies of the photographs and the negatives; he gave them to 
her and had her burn the pictures and the negatives in his 
presence.  She stated that she did not tell anyone about the 
incident because in 1960 rape was not discussed.  She 
believed that if she had told anyone she would not have been 
allowed to remain on active duty.  The veteran did not visit 
a medical or counseling clinic or dispensary; or request a 
change of MOS or duty assignment.  She took leave between AIT 
and her new duty station; and she suffered no changes in 
performance evaluations.  Over the past 40 years, she had 
experienced many episodes of depression, panic attacks, and 
anxiety.  She had been hospitalized for suicide attempts and 
been diagnosed as having bipolar affective disorder, 
borderline personality disorder, and PTSD.  

In August 2000, LCSW Ported submitted a statement to the 
effect that the veteran met the criteria for severe and 
persistent mental illness.  The veteran had been diagnosed as 
having PTSD and that she was sexually assaulted during active 
duty.  At that time, the veteran was not afforded treatment 
nor was the perpetrator apprehended.  

In October 2000, Dr. Martino, submitted a statement that he 
had treated the veteran  and reviewed her medical records and 
she exhibited all the classic symptoms of PTSD.  Her history 
had consistently been compatible with her PTSD.  Over the 
years, he had observed the veteran's PTSD triggered by 
stimuli which were consistent with the traumatic episode she 
described.  He concluded that it was more likely than not 
that the PTSD began during her period of active service.  In 
April 2003, Dr. Martino submitted an additional statement.  
He opined that many of the veteran's symptoms were due to 
PTSD , which was a result of her military service.  Over the 
years, the veteran had been consistently stated that she was 
raped by her instructor.  It was noted that, as a result of 
the rape, she had a good deal of chronic anger and irrational 
responses to authoritarian males.  She also reportedly 
experienced mood swings, nightmares, and flashbacks.  The 
veteran never reported the rape, and, it was noted, it had 
been a source of psychological stress that her assault had 
never been acknowledged.  

In March 2001, the veteran presented testimony during a 
regional office hearing.  She testified that she was 
assaulted by a her male instructor at AIT school.  She 
recounted that in July 1960 she was at a picnic consuming 
alcoholic beverages with her supervisor when she later awoke 
unclothed and assaulted.  After the assault, she did not 
report it or seek medical attention.  She alleged that after 
her supervisor told her he was going to burn the pictures and 
negatives and told her to forget it so that she could go on 
with her life, she did forget the incident.  The veteran 
blocked it out of her mind.  The veteran's social worker LCSW 
Porter also testified that the veteran's attitude was beyond 
what she had previously experienced with bipolar disorder and 
borderline personality disorder, therefore the diagnosis of 
PTSD, with repressed memory made more sense.  

Also of record is an August 2001 statement from the veteran's 
cousin.  She related that as a child the veteran never showed 
signs of having emotional problems nor was she ever in 
trouble.  It was not until the veteran's husband was given 
orders to Italy that the family realized that something was 
wrong.  Her husband's orders precipitated the veteran's first 
suicide attempt.  After her husband left for Italy, the 
veteran became angry, started drinking and associating with 
new people.  The behavior continued until she was allowed to 
rejoin her husband in Italy.  While in Italy, the veteran 
received psychiatric treatment.  In 1966, the veteran's 
husband received orders for Vietnam and the veteran's 
unexplained behavior began again, "drinking, drugging, and 
running the streets."  In July 1966, she again attempted 
suicide.  Her husband returned home on emergency leave but 
when he tried to return to Vietnam, the veteran yet again 
overdosed.  She was then transferred to Ben Taub, where she 
received electrical shock treatments.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Where a veteran served 
continuously for 90 days or more and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria, (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, because the veteran's claimed stressor is not 
combat-related, her uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to corroborate her 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2005).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f) 
(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran claims that she has PTSD, as a result of a 
traumatic incident she experienced during service.  
Specifically, she claims that during cryptography school, she 
was raped by her supervisor. 

The Board notes that the veteran has been diagnosed as having 
several psychiatric disorders, including bipolar disorder, 
PTSD, and a personality disorder.  As to the veteran's 
personality disorder, which was diagnosed during basic 
training, it is noted that a personality disorder, may not be 
service-connected according to 38 C.F.R. § 3.303(c).  

As to the veteran's other psychiatric diagnoses, the record 
contains no indication that the veteran's current psychiatric 
disorder, variously diagnosed, is causally related to her 
active service or any incident therein.  Rather, the 
veteran's post-service psychiatric difficulties, including 
the three suicide attempts, were attributed to her attempting 
to keep her husband in the country.  There is no evidence of 
record that the veteran's post-service suicide attempts and 
psychiatric treatment were related to her period of service 
or any incident therein.

In that regard, the Board has considered the veteran's lay 
contentions that she has a psychiatric disorder as a result 
of her active service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the veteran's claim of service connection for PTSD, the 
Board finds that service connection for PTSD must be denied.  
As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  

In this case, the Board recognizes that the record contains a 
diagnosis of PTSD; however, the record lacks credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  The veteran has claimed that she was 
sexually assaulted by her instructor.  VA attempted to obtain 
evidence to corroborate the alleged assault, including 
obtaining service medical and personnel records.  Such 
records, however, contain no indication of the assault 
itself, or of behavior changes, visits to rape crisis centers 
or mental health counseling centers, and the like.  Indeed, 
the veteran's service personnel records document consistently 
good job performance.  In addition, the record contains no 
evidence from secondary sources corroborating the veteran's 
stressor, such as statements from family members, roommates, 
fellow service members, or clergy.  See Patton v. West, 12 
Vet. App. 272 (1999).  Additionally, the veteran has 
indicated that she did not remember the incident for 35 years 
and she told no one of the alleged assault for decades after 
service, thus acknowledging that it is not possible to obtain 
evidence to corroborate her claimed stressors through 
conventional channels.

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressor ever 
actually occurred.  The veracity of her claimed in-service 
stressor is not a matter on which this case turns 
independently. Rather, it is the lack of credible supporting 
evidence of the occurrence of the claimed in-service 
stressor.  Lacking such evidence, service connection for PTSD 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


